Citation Nr: 1550432	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left sinus disorder.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for adverse residuals of back surgery resulting in nerve damage.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for adverse residuals of carotid artery surgery resulting in home oxygen use. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to July 1961 and from November 1961 to August 1962.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Phoenix, Arizona currently has jurisdiction over the Veteran's claims.

The issues of entitlement to service connection for a low spine disorder, a left sinus disorder, and compensation under 38 U.S.C.A. § 1151 for adverse residuals of left carotid artery surgery resulting in home oxygen use are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran does not have additional disability that resulted from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for adverse residuals of back surgery resulting in nerve damage are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated December 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

Additionally, the Board acknowledges that neither a VA examination nor medical opinion has not been obtained in response to the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for adverse residuals of back surgery resulting in nerve damage.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating the Veteran has an additional disability resulting from VA treatment.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical examination/opinion is warranted.

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compensation under 38 U.S.C.A. § 1151 for Residuals of Back Surgery

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  An additional disability or death is a qualifying additional disability or death if the disability or death was not the result of the Veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

The Veteran has asserted that he has adverse residuals of back surgery resulting in nerve damage following care at VA medical facility.

The Veteran underwent a laminectomy in May 1999 without post-operative complications.  His two prior back surgeries were performed by private providers.  A review of the record shows the Veteran initially experienced a decrease in symptoms.  Subsequent records show the Veteran reported continued back pain and bilateral lower extremity symptoms without improvement.  

A review of the medical evidence shows that the Veteran's reports of peripheral neuropathy and neuropathy symptoms involving the bilateral lower extremities existed prior to the May 1999 surgery.  Indeed, a September 2001 VA treatment record indicates that the Veteran reported that his lower extremity symptoms began after his second back surgery.  The Veteran has not alleged and there is no evidence that the Veteran's back or neurological symptoms increased after the May 1999 surgery.  Moreover, the Veteran's continued complaints are not the result of the May 1999 surgery as diagnostic testing shows no evidence of nerve damage from the lumbar spine.  In addition, an electromyography (EMG) conducted in September 2001 shows no evidence of radiculopathy from the lumbar spine. 

Essentially, there is no evidence of record, other than the Veteran's own statements, that the Veteran has additional disability as a result of treatment provided by VA or that even if he did, that it was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, or an event not reasonably foreseeable.

The Board acknowledges that the Veteran might sincerely believe that he has an additional disability as a result of VA treatment and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether there is additional disability that is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with additional disability as a result of VA treatment or to provide an opinion regarding the etiology of any such disability.

As the preponderance of the evidence is against the claim and entitlement to compensation under 38 U.S.C.A. § 1151 for adverse residuals of back surgery resulting in nerve damage, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for adverse residuals of back surgery resulting in nerve damage is denied.


REMAND

The Veteran claims that his low back disorder is the result of an in-service injury during which he fell 30 feet off a dam and injured his spine.  A review of the record shows that the Veteran injured his back after service in 1992 lifting a refrigerator.  

The October 1959 induction examination noted scoliosis 1 inch to the left as asymptomatic.  Service treatment records from the Veteran's periods of active service are negative for complaints or additional clinical findings relating to any low back symptoms.  During his separation examinations in June 1961 and May 1962, clinical evaluation of the spine was normal. 

In December 1992, a private physician opined that the Veteran's back pain is a result of a December 1992 injury.

The Veteran has not yet been provided a VA examination for his claim.  While the service treatment records do not show that he suffered an injury to the low back and the post-service medical records show that he sustained a work-related back injury, no examiner has addressed whether the Veteran's periods of active service superimposed additional disability onto the Veteran's pre-existing scoliosis defect. Therefore, a remand for an examination is required.

With regard to the issue of service connection for a sinus disorder, in his August 2009 notice of disagreement, the Veteran indicated that he was treated for sinusitis in service and continues to have treatment.  The service treatment records are silent for treatment or a diagnosis related to the sinuses.  Clinical evaluation of the sinuses was normal on the separation examinations in June 1961 and May 1962.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

VA and private medical records verify that the Veteran has a current left sinus disorder and that he underwent corrective surgery.  Thus, the remaining question is whether the left sinus disorder is related to service.  In light of the above, the Board find that there is insufficient medical evidence of record to make a decision on the claim and believes it is necessary schedule the Veteran for a VA examination regarding the nature, extent, and etiology of any sinus disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to compensation under 38 U.S.C.A. § 1151 for residuals of carotid artery surgery, the Veteran has asserted that he has adverse residuals of carotid artery surgery resulting in home oxygen use following care at the VA.  The Veteran underwent left and right carotid endarterectomy in September 2005 and developed a post-operative complication of right lung atelectasis requiring further treatment and inpatient oxygen use.

The Veteran continued home oxygen use at the time of discharge noted as due to chronic obstructive pulmonary disease (COPD).  VA treatment records show the Veteran continued to require home oxygen use due to COPD.  A further review of the evidence of record shows the Veteran has a 50 pack year smoking history.

In January 2008, a private physician noted the Veteran's history of COPD and emphysema.  The physician indicated that it was unclear why the Veteran is requiring nocturnal oxygen but not while exercising or during normal daily activities.  

In February 2008, the Veteran was afforded a COPD and nocturnal oxygen consultation by a private physician.  The Veteran reported the oxygen was prescribed in Montana following an overnight oximetry which demonstrated dropping saturations.  Following examination, the private physician indicated that it was unclear whether the Veteran still needs oxygen now that he is at a lower altitude.  The physician noted the Veteran's significant COPD may be associated with nocturnal desaturation. 

In February 2008, the Veteran had an overnight oximetry study.  A private physician noted the Veteran's lowest saturation was 49 percent.  The physician stated this was highly abnormal and clinical correlation was suggested.  

A review of the record shows that the Veteran has not been provided a VA examination to determine the extent of any additional disability and whether any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or an event not reasonably foreseeable.

Therefore, the Veteran should be provided a VA examination to determine the nature and extent of any additional disability, to specifically include adverse residuals of left carotid artery surgery resulting in home oxygen use; as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or an event not reasonably foreseeable.

Ensure that all available VA and non-VA treatment records are obtained.  38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained. 

2.  Following completion of the above, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any lumbar spine disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  A complete history should be obtained from the Veteran.  The supporting rationale for all opinions expressed should be provided.  Based on the examination of the Veteran and a review of the record, the examiner should provide the following medical opinions:

(a)  Provide all pertinent diagnoses affecting the Veteran's lumbar spine.

(b)  For each current disorder of the lumbar spine which is a congenital/developmental defect, opine as to whether it is at least as likely as not (50 percent probability or greater) that there was additional disability superimposed upon that defect during service.  This opinion should consider all pertinent evidence, including the Veteran's report of falling 30 feet from a dam in service.  Also state whether or not the disability increased in severity during service.  If so, state whether any increase in disability was due to the natural progress of the disorder.

(c)  For each disorder of the lumbar spine that is not a congenital/developmental defect, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise related to service, to include the Veteran's report of falling 30 feet from a dam.

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any sinus disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  A complete history should be obtained from the Veteran.  The supporting rationale for all opinions expressed should be provided.  Based on the examination of the Veteran and a review of the record, the examiner should provide the following medical opinions:

(a)  Diagnose any sinus disabilities.

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any sinus disorder had its onset in service or is otherwise related to service, to include the Veteran's report of in-service onset.

4.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA examination by an appropriate examiner relative to his claim for compensation under 38 U.S.C.A. § 1151 for adverse residuals of carotid artery surgery resulting in home oxygen use.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  A complete history should be obtained from the Veteran.  The supporting rationale for all opinions expressed should be provided. Based on the examination of the Veteran and a review of the record, the examiner should provide the following medical opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has additional disability as a result of the carotid endarterectomy in September 2005? 

(b)  If there is additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment? 

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

(c)  If there is additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of an event not reasonably foreseeable?

The examiner should specifically address the Veteran's continued home oxygen use.

5.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


